Judgment unanimously affirmed, without costs. Memorandum: The records of respondent board’s meetings of June 24 and August 5 reflect that its internal administration with regard to the abolishment of teacher positions followed an orderly procedure consistent with the provisions of subdivisions 2 and 3 of section 2510 of the Education Law. To have done otherwise might well have subjected it to a claim that it was playing "favorites” and promoting the hiring of only certain teachers by ignoring the procedures required by statute (Education Law, § 2510). Although it was stipulated between petitioner and respondent that the notice provisions of section 3813 of the Education Law could be argued on the appeal before us, that issue, concededly, was not raised in the pleadings before Special Term. Where the respondent board of education fails to raise the timeliness of the notice of claim before the court of original jurisdiction, it is waived (Matter of Schlosser v Board of Educ., 47 NY2d 811). (Appeal from judgment of Erie *805Supreme Court—art 78.) Present—Cardamone, J. P., Simons, Schnepp, Callahan and Doerr, JJ.